Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 May 2019 and 9 September 2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner except where lined through.  English translations of the lined through documents were not provided.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicants’ election without traverse of Group 1 (claims 1-4) in the reply filed on 26 September 2020 is acknowledged.

Status of Application
3.	The instant application is a continuation in part of PCT/CN2017/094221 filed 25 July 2017.  Claims 1-4 and 12-15 are currently pending.  Claims 5-11 are cancelled.  Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 September 2020.  Claims 1-4 are examined on the merits within.

Claim Rejections – 35 U.S.C. 112, Second Paragraph or 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claim 1 recites an antimicrobial alginate fiber comprising a molecular structure as shown in formula 1.  It is unclear if the bond between the polyhexamethylene guanidine salt and alginate fiber is covalent or not.  The formula appears to show covalent bonding; however the recitation of “interfacial covalent bond” in claim 2 raises the question if another form of bonding could be present in claim 1.  If claim 1 can solely be covalent bonding between polyhexamethylene guanidine salt and alginate fiber, then claim 2 would not further limit this formula.  In addition, the specification recites that the polyhexamethylene biguanide salt is a cationic polymer and alginate is an anionic polymer forming an ionic complexation reaction.  See paragraph [0005].  Thus it appears ionic bonding is present.  Clarification is requested as to what type of bonding is present in the formula of claim 1. 

7.	Claim 1 does not define a or b in the structure of formula 1.  The specification does not provide guidance other than “Numbers a and b are general descriptions of the molecular structure 

8.	Claim 3 recites “wherein alginate of alginate fiber is one of water soluble alginate salts, one of water insoluble alginate salts, and a blend of a water soluble alginate and a water insoluble alginate…” It is unclear if this is meant to recite Markush type language of “selected from the group consisting of a water soluble alginate salt, a water insoluble alginate salt, and a blend of a water soluble alginate and a water insoluble alginate,” or if this means that four alginates are present 1) water soluble alginate salt, 2) water insoluble alginate salt and a blend of 3) water soluble alginate and 4) water insoluble alginate.  Clarification is requested. 

9.	Claim 4 recites the language of “polyhexamethylene guanide hydrochloride and a derivative thereof…” Does this mean the polyhexamethylene guanidine salt comprises two compounds, the polyhexamethylene guanide hydrochloride and also a derivative of this compound? Should the claim instead recite alternative language such as “polyhexamethylene guanide hydrochloride or derivative thereof?”  Clarification is requested for all recitations of “derivative thereof” within claim 4. 

10.	Claim 4 recites the limitation "the polyhexamethylene guanide salt" in line 9.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections – 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN101381907A) in view of Shi et al. (CN102462860A).
	Zhang et al. teach manufacturing antimicrobial calcium alginate fibers. Sodium alginate is used as a spinning stock solution to form fibers with a cationic compound forming ionic bonds.  See abstract. The cationic compound is polyhexamethylene biguanide.  See claim 5. The cationic compound is present in 1 to 3%.  See claim 2. 
	Zhang et al. do not teach polyhexamethylene biguanide hydrochloride.
	Shi et al. teach spraying polyhexamethylene biguanide hydrochloride onto a fiber. See abstract.   The fiber is an alginate fiber.  See paragraph [0020] and Example 1. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute polyhexamethylene biguanide with the hydrochloride salt to yield predictable results because Shi et al. teach the specific combination of alginate and polyhexamethylene biguanide hydrochloride wherein polyhexamethylene biguanide hydrochloride provides the therapeutic benefit of treating chronic wounds continuously for seven or more days.  See abstract. Since the prior art makes obvious the combination of the same ingredients as claimed, i.e., sodium alginate and polyhexamethylene biguanide hydrochloride, the resultant product should be the same, i.e., a compound with covalent bonding.  

Conclusion
13.	No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615